United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF DEFENSE, SHARPE
ARMY DEPOT, Lathrop, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1685
Issued: January 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2006 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ nonmerit decisions dated February 23, 2006 which denied his request for an oral
hearing and June 2, 2006 which denied his request for reconsideration on the grounds that it was
not timely filed and failed to establish clear evidence of error. Because more than one year has
elapsed from the last merit decision dated October 16, 1991 to the filing of this appeal. The
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUES
The issues are: (1) whether the Branch of Hearings and Review properly denied
appellant’s request for an oral hearing; and (2) whether the Office properly declined to reopen
appellant’s request for reconsideration of the merits under section 8128(a) of the Federal
Employees’ Compensation Act, on the grounds that it was not timely filed and did not establish
clear evidence of error.

FACTUAL HISTORY
Appellant, a 44-year-old wood worker, filed an occupational disease on May 20, 1989
alleging that he developed a high tone sensorineural hearing loss in his left ear due to acoustic
trauma. He first became aware of his condition on April 6, 1989 and first related this condition
to his employment on May 9, 1989. The Board reviewed appellant’s claim in a decision dated
March 12, 2002.1 It found that he had filed an untimely request for reconsideration which did
not establish clear evidence of error in the October 16, 1991 Office decision. The Board noted
that the Office denied appellant’s hearing loss claim on the grounds that the medical evidence
did not establish that his loss of hearing was due to hazardous noise levels at the employing
establishment. The Office based its decision on a June 27, 1990 report from Dr. B. Gilmore
Dowd, a Board-certified otolaryngologist, and a September 18, 1989 report from Dr. Wayne K.
Lowell, a Board-certified otolaryngologist. These physicians noted that appellant awoke with
tinnitus in his left ear in April 1989 and opined that this condition was not due to his
employment.
Appellant submitted an October 11, 1989 report from Dr. Kenneth Mak, a Board-certified
otolaryngologist, a April 10, 1990 report from Dr. Douglas D. Harris, a Board-certified
otolaryngologist, and a September 27, 1993 report from Dr. F. Blair Simmons, a Board-certified
otolaryngologist, in support of his request for reconsideration. These physicians opined that his
unilateral left sided hearing loss was likely due to noise exposure in the performance of his
federal job duties. The Board found that appellant had submitted sufficient medical evidence to
create a conflict of medical opinion evidence regarding the causal relationship between his loss
of hearing and his employment. However, it noted that clear evidence of error was intended to
be a difficult standard which he had not met. The Board affirmed the Office’s April 3, 2000
decision. The facts and circumstances of the case as set out in the Board’s prior decision are
adopted herein by reference.
Following the Board’s March 12, 2002 decision, appellant resubmitted Dr. Harris’
April 10, 1990 report and Dr. Lowell’s September 18, 1989 report. He also submitted a May 9,
1989 note from Dr. Harris not previously included in the record which contained the same
findings and conclusions as the April 10, 1990 report. Specifically, Dr. Harris again stated that
appellant had tinnitus and hearing loss in the left ear with a strong history of noise exposure at
work. He again attributed his condition to acoustic trauma at work.
Appellant also submitted new evidence from Dr. Dowd. In a report dated October 20,
1995, Dr. Dowd noted that he experienced sudden hearing loss and loud tinnitus in his left ear
while talking on the telephone to his mother. He noted: “[Appellant] does have a high
frequency nerve loss which is probably attributed to his work environment when he was
younger.” Dr. Dowd attributed his onset of tinnitus and sudden hearing loss to a vascular event.
On November 6, 1995 he stated that appellant had recovered from his sudden hearing loss in his
left ear and stated: “[A]gain this does raise the question that this change in hearing may be on
the basis of either embolic phenomenon or small vessel disease in the central nervous system.”
Dr. Dowd examined him on February 12, 1996 and stated that appellant had developed loud
1

Docket No. 00-2218 (issued March 12, 2002).

2

tinnitus in his right ear. This symptom resolved and Dr. Dowd noted that he might have central
nervous system pathology or multiple sclerosis. He recommended neurological evaluation.
In a report dated October 11, 1999, Dr. Mak noted that appellant’s most recent audiogram
was similar to that from 1989 with normal hearing in the right ear and moderate to profound high
frequency sensory neural hearing loss and tinnitus in the left ear with no vertigo. He described
his employment activities, including exposure to loud saws and loud explosive type noises
associated with the saws. Dr. Mak stated: “In my opinion, [appellant] has suffered some
sensory neural hearing loss due to the chronic exposure to his loud noise environment….”
Appellant requested an oral hearing on December 30, 2005. By decision dated
February 23, 2006, the Branch of Hearings and Review denied his request for an oral hearing and
stated that his claim could equally well be addressed by requesting reconsideration.
Appellant requested reconsideration on April 23, 2006. By decision dated June 2, 2006,
the Office denied appellant’s request for reconsideration on the grounds that the request was not
timely filed and did not contain clear evidence of error.
LEGAL PRECEDENT -- ISSUE 1
The statutory right to a hearing under section 8124(b)(1)2 follows an initial final decision
of the Office.3 Section 8124 of the Act sets forth the claimant’s jurisdiction of the Office’s
Branch of Hearings and Review in holding hearings under the Act. This section states:
“(a) The Secretary of Labor shall determine and make a finding of facts and make
an award for or against the payment of compensation under this subchapter….
“(b)(1) Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary under subsection (a) of
this section is entitled, on request made within 30 days after the date of issuance
of the decision, to a hearing on his claim before a representative of the
Secretary….”4
The Act provides the Office with original jurisdiction in the processing of compensation
claims and section 8124(a) provides the Office with the duty and authority to issue an initial
decision on an employee’s claim for compensation. Once an initial decision is made in a
compensation case, the claimant’s rights arise by which the claimant may seek further review of
his claim: the right to a hearing before the Office, the right to reconsideration before the Office
or an appeal to the Board. The Board has clarified that the Office does not have the discretionary
authority to grant a request for hearing immediately following a Board decision. The Branch of
Hearings and Review may not assume jurisdiction in the claims process absent a final adverse
decision by the Director. Following the Board’s review of an Office decision, there is no final
2

5 U.S.C. §§ 8101-8193, 8124(b)(1).

3

5 U.S.C. § 8124(a)(1).

4

5 U.S.C. § 8124.

3

decision of the Office left unreviewed over which the Office’s Branch of Hearings and Review
can assume jurisdiction to exercise its discretionary appellate authority.5
ANALYSIS -- ISSUE 1
The Board issued its final decision on this claim on March 12, 2002. Following this
decision of the Board, there was no final decision of the Office left unreviewed over which the
Office’s Branch of Hearings and Review could assume jurisdiction to exercise its discretionary
appellate authority. The Office, therefore, properly denied appellant’s request for a hearing on
February 23, 2006.
LEGAL PRECEDENT -- ISSUE 2
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.6 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Act.7
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”8 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation sets
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.10 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
5

Robert N. Thomas, 51 ECAB 180, 180-81 (1999).

6

20 C.F.R. § 10.607(a).

7

5 U.S.C. §§ 8101-8193, § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

9

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3d (January 2004). Office procedure further provides, “The term ‘clear evidence of error’ is
intended to represent a difficult standard. The claimant must present evidence which on its face shows that the
[Office] made a error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have created a conflict in
medical opinion requiring further development, is not clear evidence of error.” Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3c (January 2004).
10

See Dean D. Beats, 43 ECAB 1153, 1157-58 (1992).

11

See Leona N. Travis, 43 ECAB 227, 240 (1991).

4

clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.15
ANALYSIS -- ISSUE 2
In its June 2, 2006 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on April 23,
2006 more than one year after the Office’s merit decision of October 16, 1991. Therefore, he
must demonstrate clear evidence of error on the part of the Office in issuing this decision.
In support of his request for reconsideration, appellant resubmitted evidence which was
already considered by the Board in its March 12, 2002 decision. The Board already considered
Dr. Harris’ April 10, 1990 report and Dr. Lowell’s September 18, 1989 report and determined
that these reports were not sufficient to establish clear evidence of error on the part of the Office.
It is not necessary for the Board to reconsider this evidence on this second appeal.16 The May 9,
1989 report from Dr. Harris contains similar findings and conclusions to the April 10, 1990
report. The Board finds that this report does not establish clear evidence of error on the part of
the Office. While this note might be sufficient to create a conflict with the reports of Dr. Dowd
and Dr. Lowell, a conflict of medical opinion evidence is not sufficient to reach the high standard
of clear evidence of error.17 The Board further notes that the October 11, 1999 report from
Dr. Mak is a restatement of his previous conclusions that appellant had an employment-related
hearing loss. As with Dr. Harris’ May 9, 1989 report, this report does not raise a substantial
question as to the correctness of the Office’s decision.18
Appellant alleged that the statement by Dr. Dowd in his October 20, 1995 report that he
did have a high frequency nerve loss which was probably attributable to his work environment
when he was younger was sufficient to establish clear evidence of error on the part of the Office
in denying his claim. The Board finds that this statement does not raise a substantial question
concerning the correctness of the Office’s decision as Dr. Dowd’s opinion is couched in
12

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., supra note 7

16

20 C.F.R. § 501.6(d).

17

Leon D. Faidley, Jr., supra note 7.

18

Id.

5

speculative terms and does not discuss any history of noise exposure which he felt caused or
contributed to appellant’s claim.19 The report also fails to adequately distinguish between
appellant’s sudden onsets of hearing loss and tinnitus in April 1989 and 1995 and the
employment-related hearing loss. As appellant did not submit clear and convincing evidence of
error on the part of the Office in denying his claim for employment-related hearing loss.
Therefore, he failed to establish clear evidence of error and the Office properly declined to
reopen his claim for consideration of the merits.
CONCLUSION
The Board finds that appellant did not submit clear evidence of error of the part of the
Office and the Office was not required to reopen his claim for merit review.
ORDER
IT IS HEREBY ORDERED THAT the June 2 and February 23, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Kathy A. Kelly, 55 ECAB 206, 211-12 (2004).

6

